Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2014/0002778) in view of Na (KR 2015/0011242A) and Loy (US 2019/0040287).
Regarding claim 1, Lin teaches an adhesive (210 in Fig. 3, Fig. 2 and 4, [0019-0023], the sealant 210 has the low transmittance by doped with other substances, such as non-transparent metal particles, non-transparent ceramic particles or non-transparent plastic particles), comprising a base bonding material (Fig. 3, [0022]) and a light-shielding particle ([0022], non-transparent metal particles, non-transparent ceramic particles or non-transparent plastic particles).
Lin teaches that the adhesive (210 in Fig. 3) is disposed on the color filter layer (342 in Fig. 3, [0026]). Lin does not teach that the light-shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer.  

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Na for the system of Lin such that the light-shielding particle of the system of Lin comprises an epoxy compound coating layer and a light-shielding material wrapped by the epoxy compound coating layer since this would help to provide dispersant for dispersing the light blocking particles and obtain an accurate light-shielding layer pattern (Na, Abs, Page 3, Paragraph 12).
Lin in view of Na does not teach the epoxy compound coating layer is a degradable coating layer.
Loy teaches that an epoxy compound adhesive/coating (the photochemically reworkable epoxy adhesive/coating, Abs, [0004-0005, 0009, 0061]) is a degradable adhesive/coating ([0009, 0061]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Loy for the system of Lin in view of Na such that the epoxy compound coating layer of the system of Lin in view of Na is a degradable coating layer since this would help to provide a reworkable epoxy material which is good for easily removing/reworking, recycling, recovery and waste disposal (Loy, [0005]).

Regarding claim 3, Lin in view of Na and Loy already teaches that the degradable coating layer is the epoxy compound coating layer. Lin does not teach that the degradable coating layer comprises a photodegradable plastic or a thermally degradable plastic.  
Loy teaches that an epoxy compound adhesive/coating (the photochemically reworkable epoxy adhesive/coating, Abs, [0004-0005, 0009, 0061]) comprises a photodegradable epoxy resin ([0022, 0009, 0061, 0032]).
Before the effective filling date of the claimed invention, it is well known that epoxy resin is a form of plastic and it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Loy for the system of Lin in view of Na and Loy such that the degradable coating layer of the system of Lin in view of Na and Loy comprises a photodegradable plastic since this would help to provide a reworkable epoxy material which is good for easily removing/reworking, recycling, recovery and waste disposal (Loy, [0005]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Na and Loy as applied to claim 1 above, and further in view of Zhang (CN105891940A).
Regarding claim 2, Lin does not teach that the light-shielding material comprises a black ink or a black resin.  
Zhang teaches that (pages 2 and 5, black resin particles) a light-shielding material comprises a black ink or a black resin (Page 2, last 5 lines, Page 5, paragraph 5).  
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Zhang for the system of Lin in view of Na and Loy the light-shielding material of the system of Lin in view of Na and Loy comprises a black ink or a black resin since this would help to provide small size light-shielding particles and provide light shading layer with small width and/or thickness (Zhang, Page 2, last 5 lines, Page 5, paragraph 5).
Allowable Subject Matter
Claims 4-7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display panel as set forth in claims 4-7 and 18-19.
Regarding claims 4-7 and 18-19, none of the prior art discloses or suggests a display panel, comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant is obtained by performing a treatment on an adhesive,  wherein the adhesive comprises a base bonding material and a light-shielding particle, wherein the light-shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer, and wherein “the sealant is obtained by performing a curing treatment and a degrading treatment on the adhesive” in combination with the other required elements of the claim.
The most relevant references, Lin (US 2014/0002778), Na (KR 2015/0011242A), Loy (US 2019/0040287) and Guo (CN 105158990A, FIg. 2a-2b, water absorbing particles 202 includes a carbon coating and a core comprising any of silicon dioxide particles and silicon nitride particles in a particle) taken along or in combination, only discloses a display panel, comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant is obtained by performing a treatment on an adhesive,  wherein the adhesive comprises a base bonding material and a light-shielding particle, wherein the light-shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer. However, they at least fails to disclose or suggest the claim limitation of “the .

Claims 8-17 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8-10 and 20, none of the prior art discloses or suggests a display panel comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant comprises a base bonding material and a light-shielding material, and wherein “the sealant comprises a component obtained upon a degradable coating layer being degraded, and the degradable coating layer is configured to wrap the light-shielding material to constitute a light-shielding particle” in combination with the other required elements of the claim.
The most relevant references, Lin (US 2014/0002778), Na (KR 2015/0011242A), Loy (US 2019/0040287) and Guo (CN 105158990A, FIg. 2a-2b, water absorbing particles 202 includes a carbon coating and a core comprising any of silicon dioxide particles and silicon nitride particles in a particle) taken along or in combination, only discloses a display panel comprising: a sealant located between a first substrate and a second substrate and configured to assemble the first substrate with the second substrate to form a cell, wherein the sealant comprises a base bonding material and a light-shielding material. However, they at least fails to disclose or suggest the claim limitation of “the sealant comprises a component obtained upon a degradable coating layer being degraded, and the degradable coating layer is configured to wrap the light-shielding material to constitute a light-shielding particle” in combination with the other required elements of the claim.

Regarding claims 11-17, none of the prior art discloses or suggests a manufacturing method of a display panel, comprising: providing a first substrate; providing a second substrate; coating an adhesive on the first substrate or the second substrate, assembling the first substrate with the second substrate by the adhesive to form a cell, wherein the adhesive comprises a base bonding material and a light-shielding particle, the light- shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer; curing the adhesive; and wherein “performing a treatment on the adhesive to at least partially degrade the degradable coating layer and to expose the light-shielding material” in combination with the other required elements of the claim.
The most relevant references, Lin (US 2014/0002778), Na (KR 2015/0011242A), Loy (US 2019/0040287) and Guo (CN 105158990A, FIg. 2a-2b, water absorbing particles 202 includes a carbon coating and a core comprising any of silicon dioxide particles and silicon nitride particles in a particle) taken along or in combination, only discloses a manufacturing method of a display panel, comprising: providing a first substrate; providing a second substrate; coating an adhesive on the first substrate or the second substrate, assembling the first substrate with the second substrate by the adhesive to form a cell, wherein the adhesive comprises a base bonding material and a light-shielding particle, the light- shielding particle comprises a degradable coating layer and a light-shielding material wrapped by the degradable coating layer; curing the adhesive. However, they at least fails to disclose or suggest the claim limitation of “performing a treatment on the adhesive to at least partially degrade the degradable coating layer and to expose the light-shielding material” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871